Citation Nr: 0808336	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for leukemia for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from March 1967 to 
March 1969.  Service in combat in the Republic of Vietnam is 
indicated by the evidence of record.  The veteran died in 
April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54 
(2007).  Marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to the benefit accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 
3.1(j) (2007).  

As an initial matter, the Board notes that the case file does 
not contain a copy of a marriage certificate showing that the 
appellant was married to the veteran.  On remand, the AOJ 
will be asked to have the appellant provide a copy of her 
marriage certificate showing that she was married to the 
veteran.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, 
the VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  

Review of the record discloses that the appellant has not 
been adequately informed as regards the VCAA as now 
interpreted by the Court in Hupp, supra.  Specifically, the 
appellant was not informed of the disabilities for which the 
veteran was service connected at the time of his death, and 
was not given an explanation of the evidence required to 
substantiate a DIC claim based on a disability not yet 
service connected, in this case, pneumonia, acute myelogenous 
leukemia (AML) or Crohn's disease, each of which was 
identified on the veteran's death certificate.  The Board 
will therefore remand this appeal in order to ensure that the 
appellant receives the due process to which she is entitled 
in connection with this claim.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must contact the appellant 
and request that she provide a copy of 
her marriage certificate showing that she 
was married to the veteran or, if 
appropriate, evidence of any common law 
marriage in a state that recognizes such.  

2.  The AOJ must ensure that all 
notification and development action 
required by the VCAA is completed.  The 
VCAA notice must specifically include (1) 
a statement of the disabilities for which 
the veteran was service connected at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on 
previously service-connected disability; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on disability not yet 
service connected.  Hupp, 21 Vet. App. at 
352-53.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007). 




